Citation Nr: 9923304	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

Entitlement to an increased evaluation from an original grant 
of service connection for dysthymia with anxiety, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

[redacted]


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1992 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for an 
anxiety disorder was granted and a 10 percent disability 
evaluation was assigned effective July 7, 1991, the day after 
separation from active duty.  That 10 percent rating has 
remained in effect since that date, other than for periods 
for which a temporary total rating was assigned.  The veteran 
appeals the assignment of that 10 percent rating.


REMAND

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

On a June 1993 VA Form 9, the veteran indicated that he 
sought a personal hearing before a Member of the Board 
sitting at the RO.  Although he was thereafter accorded a 
November 1994 personal hearing before a hearing officer 
stationed at the RO (at which time he himself did not 
testify), he has not been accorded a hearing before a Member 
of the Board.  The Board notes following that, following 
further development of the case including a VA examination, 
the veteran was furnished with a Supplemental Statement of 
the Case in October 1996.  In a 

statement received by the RO in November 1996, he requested 
that a subsequent hearing be scheduled.  A review of the 
claims folder reveals no withdrawals of either his June 1993 
request for a hearing before the Board or his November 1996 
request; therefore, due process concerns require that he be 
afforded the opportunity for such hearing(s).

This case is accordingly REMANDED for the following:

The RO should contact the veteran and ask 
him whether he still desires a hearing 
before the RO Hearing Officer, and/or 
before a Member of the Board at the RO.  
If the veteran indicates that he still 
desires a hearing(s), the appropriate 
hearing(s) should be scheduled, according 
to the date of his request for such 
hearing(s).

Following completion of the foregoing, if the veteran has 
been accorded a hearing before the RO Hearing Officer, the RO 
should review the issue on appeal.  If the decision remains 
adverse to the veteran, in whole or in part, he and his 
representative should be furnished a supplemental statement 
of the case and afforded the applicable period of time within 
which to respond.  Thereafter, or in the event the veteran 
does not desire a hearing, subject to current appellate 
procedures, the case should be returned to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or 

matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

	


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












